Order entered November 25, 2020




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00938-CV

                        IN RE L.C. AKA S.R.M., Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-07925-Y

                                     ORDER
                    Before Justices Myers, Molberg, and Evans

      Before the Court is relator’s October 28, 2020 petition for writ of mandamus

and request for emergency relief. We GRANT relator’s request to the extent that

we STAY the trial court from issuing any orders that would result in the child’s

placement with real party in interest. This stay shall remain in effect pending

resolution of this original proceeding.

      The Court requests real party in interest and respondent to file a response, if

any, to the petition for writ of mandamus by December 14, 2020.


                                               /s/   LANA MYERS
                                                     JUSTICE